Per Curiam.
The evidence was such as to require the question as to to the plaintiff’s negligence to be submitted, as it was, to the jury, and as they were at liberty to find the facts they could very well exempt him from the charge of negligence contributing to the injury of which he complained. The evidence also sustained the submission of the further inquiry to the jury whether there was negligence on the part of the defendant in the manner in which the cars were brought together, and the plaintiff placed between them, at the time when he was standing between the tracks, which management resulted in the production of the injury. As the plaintiff was situated upon the street, where he had the legal right to be in passing over it, it was the legal duty of the driver of the car approaching him to make a vigilant use of his senses to discover whether the plaintiff was in a position of peril, and to control the movement of the cars so far as possible to avoid injury to him.
, In this respect no more was exacted from the driver than the law requires from persons controlling the motion of vehicles of this description upon the public streets of the city. '
The judgment should be affirmed with costs.